Case 1:18-cv-00424-WES-LDA Document 9 Filed 10/05/18 Page 1 of 3 PageID #: 111
Case 1:18-cv-00424-WES-LDA Document 9 Filed 10/05/18 Page 2 of 3 PageID #: 112
Case 1:18-cv-00424-WES-LDA Document 9 Filed 10/05/18 Page 3 of 3 PageID #: 113



                                CERTIFICATE OF SERVICE

       I hereby certify that this document was electronically filed with the clerk of the court on
October 5, 2018, and that is available for viewing and downloading from the Court’s ECF
system. Service by electronic means has been effectuated on all counsel of record.

                                                     /s/ Mark A. Pogue




{W6846269.1}
